Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 - 4, 6 - 7, 10 - 11, 13 - 14, 17 - 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGrath et al. (US 20040204743) in view of Barash et al. (US 20110117878)

Regarding claim 1, McGrath discloses a system for providing to a caregiver remote assistance with treatment of a victim during a medical event (Abstract; Fig. 1 
a computer tablet (Fig. 1, element 12; [0007] discloses remote device may be a computer tablet) comprising:
a first communications module comprising a first transmitter/receiver (Fig. 3, transceiver 50; [0054]),
a first processor and first memory (Fig. 3, elements 52, 54; [0055]; [0056]);
and a first display ([0029], last 3 lines);
one or more physiological sensors configured to collect patient information ([0034], 5th last line – 3rd last line; Fig. 2, sensors 32; [0044]);
and a defibrillator configured to couple to the one or more physiological sensors (Fig. 2, elements 14 and sensors 32; [0021] discloses “…external medical device 14 is a defibrillator...” ; [0044]), the defibrillator comprising:
a second communications module comprising a second transmitter/receiver and configured to communicably couple the defibrillator bi- directionally with the computer tablet (Fig. 2, transceiver 20; Fig. 1 shows defibrillator 14 communicating bi-directionally with remote device/tablet 12),
a second display ([0049]), 
a second processor and a second memory (Fig. 2, processor 22, memory 24; [0041]; [0042]), the second processor configured to:
receive the patient information from the one or more physiological sensors (Fig. 2, sensors 32; [0044]),
provide the patient information at the second display ([0049] discloses LED display as output device i.e. information displayed; patient information is inherent and obvious), and communicate the patient information to the computer tablet ([0068], 1st sentence),
wherein the computer tablet is configured to:

McGrath does not disclose resuscitative treatment,
transmitter/receiver configured to communicably couple the computer tablet bi-directionally with a remote computing system associated with central caregivers,
generate a user alert for communications with the remote computing system based on a signal indicating that the resuscitative treatment is being administered to the victim;
wherein the signal comprises the patient information received by the defibrillator from the one or more physiological sensors,
and wherein the user alert comprises a request for user confirmation that communications should be initiated with the remote computing system,

In the same field of endeavor, however, Barash discloses:
resuscitative treatment [0144] discloses RESCUENET services include … resuscitators ..),
transmitter/receiver configured to communicably couple the computer tablet bi-directionally with a remote computing system associated with central caregivers (Fig. 2B, element 232 communicates with element 238 via network 234; [0095]),
generate a user alert for communications with the remote computing system based on a signal indicating that the resuscitative treatment is being administered to the victim ([0005]; [0129]; wherein the alert    ; [0144] discloses RESCUENET services include … resuscitators ..; Fig. 2B discloses remote computing system e.g. element 238);
wherein the signal comprises the patient information received by the defibrillator from the one or more physiological sensors (Fig. 3A, block 308; [0119]),
and wherein the user alert comprises a request for user confirmation that communications should be initiated with the remote computing system ([0054], inherent in last sentence; inherent in [0132], where communication link is established),
and23 169716.vl-8/18/2020 8:34 AMin response to the user confirmation, establish a bi-directional communication channel with the remote computing system via the first communications module ([0054], inherent in last sentence; inherent in [0132] where communication link is established).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Barash in the system of McGrath because this would allow a communication link to be set up and then the alert be sent to a responder, as disclosed by Barash.

Regarding claim 2, McGrath discloses the defibrillator and the computer tablet are configured to communicably couple with one another via a WiFi or Bluetooth® communications link ([0024]).

Regarding claim 3, McGrath discloses the computer tablet is configured to display the patient information from the one or more physiological sensors in real-time (Fig. 2, sensors 32; [0044]; [0049] discloses LED display as output device i.e. information displayed; patient information is inherent and obvious).

Regarding claim 4, McGrath discloses the patient information comprises blood pressure, pulse, oxygen saturation, and heart rate ([0043], last 7 lines; [0044]).

Regarding claim 6, McGrath discloses the patient information comprises an ECG waveform ([0043]; [0044]).

Regarding claim 7, McGrath does not disclose the one or more physiological sensors comprise a sternal motion sensor and the patient information comprises chest compression feedback based on a signal from the sternal motion sensor.
In the same field of endeavor, however, Barash discloses the one or more physiological sensors comprise a sternal motion sensor and the patient information comprises chest compression feedback based on a signal from the sternal motion sensor ([0097], wherein the sternal motion sensor is interpreted as the accelerometer 242 that measures chest displacement).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Barash in the system of McGrath because this would allow one to know whether the degree of compressions, as is well known in the art.

Regarding claim 10, McGrath does not disclose the chest compression feedback comprises least one of chest compression depth feedback and chest compression rate feedback.

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Barash in the system of McGrath because this would allow one to know whether the degree of compressions, as is well known in the art.

Regarding claim 11, McGrath discloses at least one of the defibrillator and the computer tablet comprises a speaker ([0049]).
McGrath does not disclose providing chest compression feedback.
In the same field of endeavor, however, Barash discloses the chest compression feedback ([0097] discloses chest displacement, i.e. depth).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods of McGrath and Barash because voice feedback would allow the caregiver to know the compression depth, without having to constantly look at the screen. 

Regarding claim 13, McGrath discloses the defibrillator is configured to perform analysis on the signals from sensor ([0044]).

In the same field of endeavor, however, Barash discloses obtaining a signal from the sternal motion sensor ([0097]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to combine the methods of McGrath and Barash because this would allow the caregiver to obtain more information about the chest compression.

Regarding claim 14, McGrath discloses the at least one of the defibrillator and the computer tablet is configured to modify the chest compression feedback based on the compression waveform analysis ([0065] discloses recording results of commands and hence modifications is an obvious extension after results are analyzed. Under Rationales for Obviousness (MPEP 2143, Rationale F), changing the command is an obvious variation and therefore not considered patentable.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to store and analyze results and then make modifications to improve the therapy. 

Regarding claim 17, McGrath discloses the computer tablet is configured to receive user input comprising a description of a condition of the victim and an operation of the 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to send other information listed above, because this would enable one to know the equipment status in addition to the patient status, as would be obvious to one of ordinary skill in the art.

Regarding claim 18, McGrath discloses the computer tablet is in data communication with the one or more physiological sensors (Fig. 1 shows communication between defibrillator 14 and tablet 12; sensor data obtained in Fig. 2, element 32, 36; Fig. 2 medical event information 30 obtained from sensors and sent to tablet 12; claim 41).

Regarding claim 19, McGrath does not disclose the bi-directional communication channel comprises one or more of a WiFi communications link and a cellular 
In the same field of endeavor, however, Barash discloses the bi-directional communication channel comprises one or more of a WiFi communications link and a cellular communications link (Fig. 2A , 2B show cellular link with cellular towers). 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the cellular link, as taught by Barash in the system of McGrath because methods of cellular communications are well established and commonly used, so no new infrastructure needs to be built.

Regarding claim 20, McGrath discloses the bi-directional communication channel enables a provision of treatment assistance instructions to the caregiver for treatment of the victim during the medical event ([0103]; Fig. 2B, element 272; wherein from Fig. 2B, it is obvious that any assistance instructions comes over the cellular link).


Claims 5, 8 - 9, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGrath et al. (US 20040204743) in view of Barash et al. (US 20110117878) and further in view of Freeman et al. (US 20070060785).


In the same field of endeavor, however, Freeman discloses the patient information comprises ultrasound images ([0120], 1st sentence).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use ultrasound images, as taught by Freeman in the system of McGrath because this can be used to detect and measure cardiac volume changes or blood flow, as disclosed by Freeman.

Regarding claim 8, McGrath does not disclose the chest compression feedback comprises a bar shaped graphic element corresponding to release.
In the same field of endeavor, however, Freeman discloses the chest compression feedback comprises a bar shaped graphic element corresponding to release. ([0037], lines 9+; [0127]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use bar graphs, as taught by Freeman in the system of McGrath because bar graphs can be easily seen and interpreted, as is well known in the art.


In the same field of endeavor, however, Freeman discloses the chest compression feedback comprises an indication of an indirect measure of perfusion ([0129], last 2 sentences).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use compression feedback to approximate perfusion, as taught by Freeman in the system of McGrath because this can be used to obtain an indication of blood pressure going into circulation, as disclosed by Freeman ([0130]).

Regarding claim 12, McGrath does not disclose the audible caregiver prompts comprise a metronome.
In the same field of endeavor, however, Freeman discloses the audible caregiver prompts comprise a metronome ([0110] discloses “In some implementations, increasing the audio volume of the downstroke cue (DPT) 39 and the amplitude envelope may cause a rescuer to increase the velocity of the compression downstroke”) i.e. the audio prompt volume can be adjusted based on the velocity of the compression stroke. Other variations of audio prompts (e.g. metronome) are an obvious variation (Rationales for Obviousness (MPEP 2143, Rationale F) and can be easily performed by one of ordinary skill in the art.
.

Claims 15 - 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGrath et al. (US 20040204743) in view of Barash et al. (US 20110117878) and further in view of GB2462304A

Regarding claim 15, McGrath does not disclose the one or more physiological sensors comprise a flow sensor configured to provide airflow data to the defibrillator and the patient information comprises the airflow data.
In the same field of endeavor, however, GB2462304A discloses the one or more physiological sensors comprise a flow sensor configured to provide airflow data to the defibrillator and the patient information comprises the airflow data (page 1, lines 17 - 18).

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use flow sensors, as taught by GB2462304A in the system of McGrath because this can be used to detect ventilation activity by a patient, as disclosed by GB2462304A (page 1, lines 14 – 18).

Regarding claim 16, McGrath does not disclose the flow sensor is provided with a ventilation bag.
In the same field of endeavor, however, GB2462304A discloses the flow sensor is provided with a ventilation bag (page 1, lines 14 – 16; page 3, lines 18 - 21).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use a ventilation bag, as taught by GB2462304A in the system of McGrath because the ventilation bag would provide air to the patient. 

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

Freeman et al.  (US 10667717) discloses Impedance Measuring Devices And Methods For Emergency Cardiovascular Care.
McMahon et al. (US 10413742) discloses Defibrillator Patient Monitoring Pod.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632